



COURT OF APPEAL FOR ONTARIO

CITATION: Jackson v. Ontario, 2017 ONCA 812

DATE: 20171023

DOCKET: C62994

Doherty, LaForme and Paciocco JJ.A.

BETWEEN

Stuart Jackson

Applicant (Appellant)

and

Her Majesty the Queen

Respondent

Sandra Barton, for the appellant

Milan Rupic, for the respondent

Heard and released orally: October 18, 2017

On appeal from the order of
    Justice Michael Brown of the Superior Court of Justice, dated October 28, 2016,
    dismissing the application for judicial review of a Crown decision to continue
    a stay of a private prosecution.

REASONS FOR DECISION

[1]

The appellant alleges that the Crowns decision to stay its private
    prosecution is an abuse of process. It alleges the decision was not
    evidence-based given that in the appellants view, the perjury is indisputable
    and that it harms the integrity of the administration of justice not to
    prosecute obvious instances of perjury. In essence, the applicant is asking
    this court to use the abuse of process standard to assess the reasonableness of
    the Crowns decision, at least to the extent of determining whether there is
    evidence capable of supporting the Crowns position.

[2]

This invitation is contrary to the authority. Abuse of process is not a
    tool for assessing the quality of prosecutorial decisions. It is a tool for
    addressing conduct of the Crown that is egregious and seriously undermines the
    fairness of the proceeding or the integrity of the administration of justice.
    Simply put, it is about misconduct, not poor performance. Even if we were to
    accept the appellants characterization of the facts stated at its highest,
    there is no foundation for finding an abuse of process. Justice Brown understood
    this. He applied the correct test and did so impeccably.

[3]

The appeal is dismissed.

Doherty J.A.

H.S. LaForme J.A.

David M. Paciocco J.A.


